PER CURIAM.
The legislative enactments relied upon by the relators do not offend the provisions of the state constitution forbidding an increase of salary to certain judicial officers. Consolidation Act 1882, § 1109, as amended by Laws 1893, c. 104;1 Const, art. 6, § 12. The compensation allowed by these legislative acts is by express language limited to “expenses and disbursements” incurred by such officers while acting in the district to which they have been transferred, and they were in force when the present constitution became operative. The order 'appealed from was properly made, and must be affirmed, with costs.

 Laws 1882, c. 410, § 1109, as amended by Laws 1893, c. 104, is as follows: “Sea 1109. Whenever any justice of the supreme court from any judicial district other than the First judicial district shall be designated as one of the justices of the general term in the First judicial -department he shall be paid by the city of New York such sum as shall be certified to be reasonable by the presiding justice of the First judicial department, not exceeding the sum of five thousand dollars in any one year as compensation for his expenses and disbursements in the performance of his duties under such designation and whenever one or more of the said justices shall be duly assigned to hold any other court than the general term or perform judicial duties in and for the First judicial district he shall be paid the sum of ten dollars a day for every day such justice shall sit and perform such judicial duties including the time necessarily devoted to the examination and decision of cases heard by such court while he may be a member thereof.”